Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over German Patent 19848172 (machine translation previously provided) in view of Carlson (US 5454061) and Hytrel ® thermoplastic polyester elastomer (from DuPont 2000).
	German Patent ‘172 taught that it was known at the time the invention was made to form a plastic conduit by applying a thin plastic ribbon 2 spirally around a former (a mandrel) which was rotating and advancing the tube. The leading end of each turn of the ribbon was overlapping the trailing edge of a previous turn of ribbon on the former and the trailing edge of each turn is under lapping the leading edge of a successive turn while in advance of the overlapping of the turns one applied a bead of molten plastic 8 from applicator 15 along the 
	However, in the art of making a conduit for a medical tubing which was used in a breathing apparatus, it was well known to form the ribbon from a thin material which was water vapor permeable and additionally it was well known to incorporate a wire which was used to carry a current to heat the tube therein in use (an electrically conductive wire) as evidenced by Carlson ‘061 and Hytrel ®.

.
Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as set forth above in paragraph 3 further taken with Nash et al (US 2748830).
	The references as set forth above in paragraph 3 taught the overall operation for forming the tubular member including winding upon the specified former as taught by Carlson ‘061 but failed to express that one skilled in the art would have applied a sacrificial layer on the interior prior to the formation of tube via the winding operation. However, it was known in the art of making plastic tubing via a helical winding operation to provide an overlapped sacrificial layer for the mandrel prior to winding a material utilized for forming the tube thereupon as evidenced by Nash et al. The reference to Nash et al suggested that those skilled in the art at the time the invention was made would have incorporated a cardboard inner layer applied to the mandrel followed by application of a cellophane parting layer both of which were helically wound upon a mandrel. The reference additionally suggested that those versed in the art would have applied a fiber resin impregnated layer upon the cellophane layer. The wound tubular assembly was subsequently cured in an oven. After formation, the interior cardboard and cellophane layers were removed from the tubular assembly. As it would have provided for a support surface during winding which would have yielded a smooth interior surface in the finished assembly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a sacrificial layer on the interior of the assembly prior to the winding operation wherein the sacrificial layer was removed subsequent to the winding operation as suggested by Nash et al in the process of making a wound tube as set forth above in paragraph 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8.980,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier patent completely covers the generic claims herein and the ribbon would have been understood to be supple and had a thickness less than about 50 microns therein (given that like materials were laminated together it would have been expected that the claimed operation would have resulted in an overlap portion that was supple). One cannot obtain a second patent for the same invention (or one that was obvious over the first) without the filing of a terminal disclaimer so as to limit the exclusive right given to applicant upon issuance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746